Citation Nr: 0922257	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of entitlement to 
Department of Veterans Affairs (VA) benefits previously 
declared against the claimant.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had recognized Guerrilla service on the date of 
his death in June 1944. The appellant was married to the 
Veteran at the time of his death.

This matter originally came before the Board of Veterans 
Appeals (the Board) on appeal of a November 2005 decision of 
the Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO) that determined that the requisite new 
and material evidence had not been received to reopen a 
previously denied claim for the revocation of the forfeiture 
of entitlement to VA benefits that had been declared against 
the appellant.

In May 2008, the Board remanded the case for procedural 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's May 2008 remand directed the RO to:  (1) provide 
the appellant with a copy of the appropriate documentation 
(VA Form 22a) for the appointment of a personal 
representative in a claim for VA benefits; (2) contact the 
appellant and her appointed representative, if any, and ask 
that the appellant clarify her intentions with respect to 
whether she desires a video conference or other hearing 
before the Board.  If any such a hearing is requested 
schedule the appellant for such a hearing at the Regional 
Office as soon as it may be feasible; and (3) if the 
appellant and/or her representative, if any, indicates that 
she does not desire a hearing, after undertaking any 
development deemed essential in addition to that specified 
above if, but only if, additional evidence has been 
associated with the claims file, adjudicate the appellant's 
claims and issue a supplemental statement of the case (SSOC).  

The only indication in the claims folder that any of these 
action was taken is a deferred rating decision dated in July 
2008 that includes a handwritten notation that actions (1) 
and (2) were taken.  There is no copy of the letter to the 
appellant shown in the record, nor is there any documentation 
of any communication from her regarding appointing a 
representative or desiring a hearing.  Finally, no SSOC was 
issued.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The Court of Appeals vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions in 
a Board remand).

By way of background, as noted in the previous remand, in 
January 2007, the RO sent a letter to the appellant advising 
her that if she wanted to appear at a hearing before the 
Board or wanted to appoint a representative to represent her 
she had 90 days to submit such a request.  38 C.F.R. § 
20.1304.

Following the expiration of the 90 day period, in May 2007, a 
letter was received at the Board from the appellant in which 
she stated that her representative would be M. E., and 
further asserted that "if a personal hearing is necessary, I 
will prefer a video conference hearing and I am requesting 
you to allow my representative to act for and in my behalf as 
if I am personally present." Significantly, the appellant's 
selected personal representative, M. E., did not sign the 
appellant's May 2007 letter as is required under VA 
regulations governing such appointments. 38 C.F.R. § 20.605.

Under the provisions of 38 C.F.R. § 20.1304, the 90 day time 
period for the appointment of representatives and requests 
for hearings before the Board may be extended for good cause 
shown.  Significantly, in her May 2007 letter, the appellant 
indicated that she had taken additional time in choosing a 
representative because of her fear that she would be cheated. 
She stated that she wanted to find someone who would work 
honestly in her behalf and not take advantage of her mental 
and physical weaknesses.  The Board finds that these concerns 
expressed by the appellant represent the requisite "good 
cause shown" for the extension of time to appoint a 
representative and to clarify her intentions with respect to 
a hearing.

It is incumbent upon VA to assist the appellant in completing 
the appointment of her duly authorized representative in the 
manner proscribed by VA, and to ask the appellant and her 
representative to clarify her intentions with respect to a 
hearing before the Board on the matter under appeal.

Under the circumstances, it is necessary that the case be 
again remanded to the RO via the AMC for the following 
actions:

1.  Provide the appellant with a copy of 
the appropriate documentation (VA Form 
22a) for the appointment of a personal 
representative in a claim for VA benefits. 
Specifically notify the appellant that it 
is necessary that both she and any 
representative appointed by her sign any 
document of appointment.  Ensure that a 
copy of this letter is included in the 
claims folder.

2.  Contact the appellant and her 
appointed representative, if any, and ask 
that the appellant clarify her intentions 
with respect to whether she desires a 
video conference or other hearing before 
the Board.  If any such a hearing is 
requested schedule the appellant for such 
a hearing at the Regional Office as soon 
as it may be feasible.  Ensure that the 
appellant's response is properly 
documented in the claims folder.

3.  If the appellant and/or her 
representative, if any, indicates that she 
does not desire a hearing, after 
undertaking any development deemed 
essential in addition to that specified 
above if, but only if, additional evidence 
has been associated with the claims file, 
adjudicate the appellant's claims and 
issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




